Citation Nr: 1440603	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  13-11 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to educational benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1997 to April 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2012 decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2013.  A transcript of the hearing is in the Veteran's file. 


FINDING OF FACT

Based on the date of the Veteran's Level II Chartered Financial Analyst (CFA) examination, reimbursement for a licensing or certification examination is proper.  


CONCLUSION OF LAW

Entitlement to educational benefits under the Post-9/11 GI Bill is warranted.  38 U.S.C.A. § 3315 (West 2002 & Supp. 2012); 38 C.F.R. § 21.9665 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Veteran who is entitled to educational assistance under Chapter 33, Post-9/11 Educational Assistance, is also entitled to receive a reimbursement of the lesser of $2000 or the fee charged for taking licensing or certification tests.  See 38 U.S.C.A. § 3315 (West 2002 & Supp. 2012); see also 38 C.F.R. § 21.9665 (2013).  

Effective August 1, 2011, an individual may receive reimbursement for more than one licensing and/or certification test, if the test is taken on or after August 1, 2011.  There is no limit to the number of tests [a Veteran] may take, or number of times [a Veteran] may take the same test.  See http://www.benefits.va.gov/gibill/licensing_
certification.asp; see also 38 U.S.C.A. § 3315

In August 2011, the Veteran was reimbursed for a Level I CFA examination, which was taken in June 2011.

In January 2012, the Veteran submitted a request for payment for past CFA examinations (dates ranging from August 2010 through January 2011).  

In a decision dated February 2012, the RO denied reimbursement for the prior examinations because at the time the Veteran sat for the examinations, the Post-9/11 GI Bill program was only authorized to pay for one licensing or certification test.

In August 2012, the Veteran submitted an application for reimbursement for a Level II CFA examination. 

In October 2012, the Veteran appealed the RO's February 2012 decision noting that she was claiming reimbursement for a Level II CFA examination.  

In a March 2013 Statement of the Case (SOC), the RO denied reimbursement for the Veteran's past CFA examinations, taken before August 1, 2011, citing that a Veteran could only be reimbursed once.  The SOC also included information regarding the change in the law which allowed reimbursement for multiple licensing or certification examinations taken on or after August 1, 2011.

At the Veteran's September 2013 Board hearing, she stated that the she was requesting reimbursement for the Level II CFA examination.

The date of the CFA examination for which the Veteran is seeking reimbursement was scheduled after the change in the regulation regarding payments for licensure and certifications tests.  The regulation now allows multiple payments and the effective date for the change is August 1, 2011.  The evidence shows that the Level II CFA examination was scheduled to take place in June 2013, which is subsequent to the effective date.  Payment has not been issued for the Level II CFA examination.  

Accordingly, entitlement to educational benefits for the Level II CFA examination under the Post-9/11 GI Bill is warranted.


ORDER

Entitlement to educational benefits for the Level II CFA examination under the Post-9/11 GI Bill is granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


